1
                                                                    JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
     LUCKY BOY HAMBURGERS, INC.,         )       CASE NO. 2:21-cv-01706- AB-E
11   a California corporation,           )
                                         )
12                Plaintiff,             )
                                         )       Honorable Andre Birotte Jr.
13                                       )
             v.                          )
14                                       )
                                         )
15   NEWS MERGER COMPANY LLC             )       ORDER RE VOLUNTARY
     d/b/a POSTMATES, a Delaware limited )       DISMISSAL
16   liability company, ,                )
                                         )
17                                       )
                  Defendant.             )
18                                       )
                                         )
19
           The Court has considered Plaintiff’s Voluntary Dismissal pursuant to
20
     Federal Rule of Civil Procedure 41(a)(1)(A)(i) and hereby DISMISSES the action
21
     in its entirety WITH PREJUDICE for all actions complained of up to the date of
22
     dismissal and retains jurisdiction to enforce the terms of a settlement agreement
23
     between Plaintiff Lucky Boy Hamburgers, Inc. and Defendant News Merger
24
     Company LLC d/b/a Postmates. IT IS SO ORDERED.
25
26   Dated June 3, 2021              By: _________________________________
27                                       Andre Birotte Jr.
                                         United States District Court Judge
28
